        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 1 of 9




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF LOUISIANA

    JENNA FUGARINO,                                                 CIVIL ACTION
        Plaintiff

    VERSUS                                                          NO. 21-594

    MILLING, BENSON,                                                SECTION: “E” (1)
    WOODWARD, LLP,
        Defendant


                                   ORDER AND REASONS

         Before the Court is the second motion to dismiss filed by Defendant Milling Benson

Woodward LLP (“Defendant” or “Defendant law firm”) under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim for which relief can be granted.1 Plaintiff

Jenna Fugarino (“Plaintiff”) opposes the motion.2 Defendant filed a reply.3

                                      BACKGROUND

         On March 15, 2021, Plaintiff initiated this suit in the Civil District Court for the

Parish of Orleans, Louisiana, against Defendant, her former employer, bringing claims of

sex and pregnancy-based discrimination, harassment, retaliation,, and reprisal under

Title VII and Louisiana Revised statutes §§ 23:301, et seq.4 On March 24, 2021, Defendant

removed the matter to this Court.5

         On April 23, 2021, Defendant filed its first Motion to Dismiss pursuant to Rule

12(b)(6) for failure to state a claim upon which relief may be granted.6 In her opposition

to Defendant’s first motion to dismiss, Plaintiff requested the “opportunity to amend” her



1 R. Doc. 24.
2 R. Doc. 25.
3 R. Doc. 28.
4 R. Doc. 1-1 at ¶¶ 19, 22.
5 R. Doc. 1.
6 R. Doc. 8.

                                               1
        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 2 of 9




complaint.7 The Court granted Plaintiff leave to file an amended complaint.8 On June 11,

2021, Plaintiff filed her first amended complaint.9 As a result, the Court denied

Defendant’s first motion to dismiss without prejudice.10

         In her amended complaint, Plaintiff alleges four causes of action, as follows: (1)

sex-based and pregnancy-based harassment creating a hostile work environment, under

Title VII and Louisiana Revised statutes §§ 23:301 et seq; (2) sex-based and pregnancy-

based discrimination culminating in reduced work-load and termination, under Title VII

and Louisiana Revised statutes §§ 23:301 et seq; (3) retaliation under Title VII; and (4)

reprisal under Louisiana Revised statutes § 23: 967.11

         On July 9, 2021, Defendant filed a second motion to dismiss, seeking dismissal of

Plaintiff’s sex-based and pregnancy-based discrimination claim for failure to state a claim

upon which relief may be granted.12 In its motion, Defendant argues this cause of action

should be dismissed for failure to state a claim because “Plaintiff still fails to identify a

proper comparator to sustain her prima facie burden.”13 Defendant also argues

“Plaintiff’s claim for failure to accommodate her pregnancy should be dismissed with

prejudice as she abandoned her failure to accommodate claim.”14

         As is correctly noted in Plaintiff’s opposition, Defendant’s second motion to

dismiss does not challenge the sufficiency of Plaintiff’s allegations with respect to her

“claims for sex/pregnancy-based harassment, retaliation, or reprisal.”15 Rather,



7 R. Doc. 9 at 3, 12.
8 R. Doc. 15.
9 R. Doc. 18.
10 R. Doc. 19.
11 R. Doc. 18 at ¶ 22; see also R. Doc. 25 at p. 1.
12 R. Doc. 24.
13 R. Doc. 24-1 at p. 1. (emphasis in original).
14 Id.
15 R. Doc. 25 at p. 2.

                                                      2
        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 3 of 9




Defendant’s motion challenges only Plaintiff’s sex/pregnancy-based discrimination

claim, and her failure to accommodate claim.16 In her amended complaint, Plaintiff

explicitly states she “is not making a claim herein of denial of pregnancy

accommodation.”17 As a result, Defendant’s motion to dismiss Plaintiff’s failure to

accommodate claim is denied as moot. The Court addresses only whether Plaintiff’s claim

for “sex/pregnancy-based discrimination” should be dismissed under Federal Rule of

Civil Procedure 12(b)(6).

                                            LEGAL STANDARD

        Pursuant to Federal Rule of Civil Procedure 12(b)(6), a district court may dismiss

a complaint, or any part of it, for failure to state a claim upon which relief may be granted

if the plaintiff has not set forth factual allegations in support of his claim that would entitle

him to relief.18 “To survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”19 “A claim

has facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.”20

The court, however, does not accept as true legal conclusions or mere conclusory

statements, and “conclusory allegations or legal conclusions masquerading as factual

conclusions will not suffice to prevent a motion to dismiss.”21 “[T]hreadbare recitals of




16 See R. Doc. 24 at p. 1.
17 R. Doc. 18 at ¶ 5.
18 Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007); Cuvillier v. Taylor, 503 F.3d 397, 401 (5th Cir.

2007).
19 Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570).
20 Id.
21 S. Christian Leadership Conference v. Supreme Court of the State of La., 252 F.3d 781, 786 (5th Cir.

2001) (citing Fernandez-Montes v. Allied Pilots Ass’n, 987 F.2d 278, 284 (5th Cir. 1993)).
                                                     3
        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 4 of 9




elements of a cause of action, supported by mere conclusory statements” or “naked

assertion[s] devoid of further factual enhancement” are not sufficient.22

        In summary, “[f]actual allegations must be enough to raise a right to relief above

the speculative level.”23 “[W]here the well-pleaded facts do not permit the court to infer

more than the mere possibility of misconduct, the complaint has alleged—but it has not

show[n]’—that the pleader is entitled to relief.”24 “Dismissal is appropriate when the

complaint ‘on its face show[s] a bar to relief.’”25

        Moreover, a plaintiff in an employment discrimination lawsuit “need not make out

a prima facie case of discrimination in order to survive a Rule 12(b)(6) motion to dismiss

for failure to state a claim.”26 At the pleading stage, it is not appropriate for the district

court to require a plaintiff “to make a showing of each prong of the prima facie test for

disparate treatment.”27

                                       LAW AND ANALYSIS

        Title VII of the 1964 Civil Rights Act provides that it is unlawful for an employer

"to fail or refuse to hire or to discharge any individual, or otherwise to discriminate

against any individual with respect to his compensation, terms, conditions, or privileges

of employment because of such individual's race, color, religion, sex, or national origin."28

In 1978, Congress enacted the Pregnancy Discrimination Act ("PDA"), thereby amending

Title VII to include, as part of the definition of sex-based discrimination, any

discrimination “because of or on the basis of pregnancy, childbirth, or related medical


22 Iqbal, 556 U.S. at 663, 678 (citations omitted).
23 Twombly, 550 U.S. at 555.
24 Id. (quoting FED. R. CIV. P. 8(a)(2)).
25 Cutrer v. McMillan, 308 F. App’x 819, 820 (5th Cir. 2009) (per curiam) (quotations omitted).
26 Raj v. Louisiana State University et al., 714 F.3d 322, 331 (5th Cir. 2013) (citing Swierkiewicz v. Sorema,

534 U.S. 506, 510–12 (2002)).
27 Raj, 714 F.3d at 331.
28 42 U.S.C. § 2000e-2(a)(1).

                                                      4
        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 5 of 9




conditions.”29 Louisiana Revised statutes § 23:342(1) is Louisiana’s equivalent to the

PDA, and § 23:342(1) prohibits an employer, on account of pregnancy, childbirth, or

related medical condition, from terminating or otherwise discriminating against an

employee in the terms, conditions or privileges of her employment.30

        In its motion to dismiss, Defendant first argues Plaintiff fails to allege direct

evidence of discrimination, and that any statements identified by Plaintiff in her amended

complaint are mere “stray remarks,” and not direct evidence of discrimination.31 As a

result, Defendant argues, Plaintiff must prove her discrimination claim through indirect

evidence by identifying a comparator who was more favorably treated than she.32

Defendant argues Plaintiff failed to identify a proper comparator for purposes of

“sustaining her prima facie burden for the purposes of Rule 12(b)(6),” and that such a

failure is “fatal to her case.”33

        Plaintiff argues she has presented direct evidence supporting her contention that

she was terminated because of her pregnancy and ensuing childbirth.34 Plaintiff points to

the reasons given to her by Defendant for her termination, and to the statements made

before and during her termination meeting, as direct evidence of discriminatory

animus.35 For these reasons, Plaintiff argues she need not identify a comparator to state

a plausible claim for relief for sex-based and pregnancy-based discrimination.36




29 42 U.S.C. § 2000e(k).
30 See Smith v. Amedisys Inc., 298 F.3d 434, 448 (5th Cir. 2002) (noting that “Louisiana courts and federal
courts applying Louisiana law have routinely looked to federal jurisprudence to interpret Louisiana
employment discrimination statutes.”) As a result, this Court will conduct one analysis, cast in terms of
Title VII but applicable to Plaintiff’s discrimination claims under both Title VII and Louisiana law.
31 R. Doc. 24 at pp. 5–6.
32 Id. at p. 6.
33 Id. at p. 11.
34 R. Doc. 25 at p. 11.
35 R. Doc. 18 at ¶ 14.
36 R. Doc. 25 at pp. 10–11.

                                                    5
       Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 6 of 9




       Direct evidence of discrimination is that which, if believed, proves a defendant’s

discriminatory animus without inference or presumption.37 In the Title VII context,

“direct evidence includes any statement or document which shows on its face that an

improper criterion served as a basis—not necessarily the sole basis, but a basis—for the

adverse employment action.”38

       Plaintiff alleges she returned to work from pregnancy leave on February 3, 2020.39

On February 7, 2020, Plaintiff requested a flexible work schedule on account of the recent

birth of her child.40 On February 10, 2020, a partner, Randall Loewen, admonished

Plaintiff, as he had before she gave birth, about the importance of a mother staying home

with her baby.41 Plaintiff told Loewen she wanted to work and be a mother, and that her

request for a flexible schedule was pending before Defendant.42 Loewen then “threatened

[Plaintiff] that instead, she should find another job not as demanding as practicing law.”43

Plaintiff further alleges Defendant, through its law partners, suddenly and significantly

began removing work from her, leaving her with nothing to do and not enough work to

meet her billable hour requirement.44 On February 17, 2020, Plaintiff had a meeting with

Norman Pizza, managing partner, and Chadwick Collings, a partner, and during the

meeting, Plaintiff was informed she was “fired” at the end of the month.45 At this meeting,

Pizza, told Plaintiff that Defendant law firm “was not conducive to a mother-baby




37 Sandstad v. CB Richard Ellis, Inc., 309 F.3d 893, 897 (5th Cir. 2002).
38 Fabela v. Socorro Indep. Sch. Dist., 329 F.3d 409, 415 (5th Cir. 2003), abrogated on other grounds by
Gross v. FBL Fin. Servs., Inc., 557 U.S. 167, 177, 129 S. Ct. 2343, 174 L. Ed. 2d 119 (2009).
39 R. Doc. 18 at ¶ 11.
40 Id. at ¶ 12.
41 Id.
42 Id.
43 Id.
44 Id. at ¶ 13.
45 Id. at ¶ 14.

                                                   6
        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 7 of 9




relationship.”46 Plaintiff further alleges “[w]hile Pizza informed her that her termination

was not performance based, Collings falsely stated that Petitioner did not take her job

seriously and work long enough hours because of Petitioner having a baby and that

Petitioner should find a career that is not as demanding as the practice of law if she

wanted to be a mother.”47 Plaintiff further alleges prior to her termination, she was never

counseled, reprimanded, written up or admonished for a poor performance at work.48

        Pizza’s and Colling’s statements that the firm is not conducive to a mother-child

relationship, that Plaintiff was not taking her job serious because of her new baby, and

the admonishments by Loewen that Plaintiff, as a mother, should stay home with her

children or find a career less demanding than the practice of law, are direct evidence of

discrimination. On their face, such statements show that sex-based and pregnancy-based

animus served as a basis for Plaintiff’s termination. Moreover, each of these statements

was made either contemporaneously with, or very close in proximity to, Plaintiff’s

termination. The content, nature, and timing of the statements lead the Court to conclude

Plaintiff has alleged sufficient facts to establish she was terminated because of her sex and

pregnancy.

        When "a plaintiff presents credible direct evidence that discriminatory animus in

part motivated or was a substantial factor in the contested employment action,"49 she may

prevail on her discrimination claim without proving all the elements of the prima facie

case as set forth in McDonnell Douglas.50 The Supreme Court has made clear that the


46 Id.
47 Id.
48 Id. at ¶ 15.
49 Pate v. Pontchartrain Partners, LLC, 2014 WL 5810521 (E.D. La. Nov. 7, 2014). (citing Lazarou v.

Mississippi State University, 549 F. App'x 275, 279 (5th Cir. Dec. 17, 2013)).
50 Swierkiewicz v. Sorema N. A., 534 U.S. 506, 511 (2002). To establish a prima facie case for sex

discrimination under the McDonnell-Douglas framework, Plaintiff must show that (1) she belongs to a
protected class; (2) she was qualified for the position; (3) she suffered an adverse employment action; and
                                                    7
        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 8 of 9




prima facie case requirement “relates to the employee’s burden of presenting evidence

that raises an inference of discrimination,”51 and, when the plaintiff presents direct

evidence showing that discriminatory animus was a motivating factor behind the adverse

employment action, she need not rely on a mere inference of discrimination.

        The statutory language of 42 USC § 2000e—2 is clear that it is an unlawful

employment practice for an employer to “discharge an individual . . . because of such

individual’s . . . sex.”52 The statute goes on to provide that “an unlawful employment

practice is established when the complaining party demonstrates that . . . sex . . . was a

motivating factor for an employment practice.”53 Thus, in an employment discrimination

lawsuit under Title VII, the ultimate question is always “whether a defendant took the

adverse employment action against a plaintiff because of her protected status.”54 Plaintiff,

having presented direct evidence of discrimination, need only show that she was a

member of a protected class; that she was otherwise qualified for the position; and that

she suffered an adverse employment action, at least in part, because of her sex.55

        First, Plaintiff is a member of a protected class. Plaintiff is female, and, during the

times relevant to her claims, Plaintiff was either pregnant or newly returned to work after

maternity leave. Second, Plaintiff is an attorney. She worked as an associate attorney at

Defendant law firm for approximately one year before she was terminated. The obvious



(4) she was replaced by someone outside her protected class, or similarly situated employees outside the
protected class were treated more favorably under nearly identical circumstances. McCoy v. City of
Shreveport, 492 F.3d 551, 556 (5th Cir. 2007).
51 Swierkiewicz v. Sorema N.A., 534 U.S. 506, 512 (2002) (citing Burdine, 450 U.S. at 252–53).
52 42 U.S.C. § 2000e—2(a)(1).
53 52 U.S.C. § 2000e—2(m).
54 Raj v. Louisiana State University et al., 714 F.3d 322, 331 (5th Cir. 2013) (quoting Kanida v. Gulf Coast

Med., Personnel LP, 363 F.3d 568, 576 (5th Cir. 2004)).
55 See, e.g., Rubio v. Hyatt Corp., 2017 U.S. Dist. LEXIS 185110 at *4 (E.D. La. Nov. 8, 2017) (denying

defendant’s motion to dismiss plaintiff’s employment discrimination claim where plaintiff showed she was
a member of a protected class, was qualified for the position at issue, suffered an adverse employment
action, and stated enough facts to show that defendant terminated her because of her pregnancy.)
                                                     8
        Case 2:21-cv-00594-SM-JVM Document 29 Filed 08/13/21 Page 9 of 9




inference is that she was qualified for the job. Third, Plaintiff alleges she was terminated,

which is an indisputably adverse employment action. Therefore, the Court comes now to

the crux of the matter: “whether Plaintiff stated enough facts to show that Defendant

terminated her because of her pregnancy.”56 Taking all factual allegations in Plaintiff’s

complaint as true and drawing all reasonable factual inferences in Plaintiff’s favor,57 the

Court concludes Plaintiff has met her burden.

        Accordingly, Plaintiff has pleaded sufficient facts to establish a plausible claim for

relief for sex-based and pregnancy-based discrimination in violation of Title VII and

Louisiana law.

                                           CONCLUSION

        IT IS HEREBY ORDERED that Defendant’s motion to dismiss58 is DENIED.


        New Orleans, Louisiana, this 13th day of August, 2021.


                                                  ________________________________
                                                           SUSIE MORGAN
                                                    UNITED STATES DISTRICT JUDGE




56 Rubio v. Hyatt Corp., 2017 U.S. Dist. LEXIS 185110 at *4 (E.D. La. Nov. 8, 2017); see Raj v. Louisiana
State University et al., 714 F.3d 322, 331 (5th Cir. 2013).
57 In its motion to dismiss, Defendant argue the Court “is not required to accept Plaintiff’s contradictory

allegations in her amended complaint as true.” R. Doc. 24-1 at p. 12. The Court has read Plaintiff’s amended
complaint in conjunction with her original complaint and her EEOC charge. The Court concludes
Defendant’s contention is without merit because there are no material contradictions. The Court does not
read the allegations in the amended complaint as “contradictory” to anything alleged in the EEOC charge
or in the original complaint. Defendant premises its assertion of a “contradiction” on the contention that
Plaintiff previously made a failure to accommodate claim. Id. In truth, she has never made such a claim.
(See R. Doc. 18-2 at p. 22–26; R. Doc. 1-1 at p. 2-7; R. Doc. 18 at ¶ 5). On the contrary, while Plaintiff
concedes Defendant gave her maternity leave, she ultimately argues her requests for an accommodated
schedule prompted further harassment and discrimination by Defendants. (R. Doc. 18 at ¶¶ 13, 18). The
Court will, therefore, take the allegations in the amended complaint as true for purposes of resolving
Defendant’s motion to dismiss.
58 R. Doc. 24.

                                                     9
